COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00366-CV


In the Interest of A.M., C.M., and         §    From County Court at Law No. 2
A.R., children
                                           §    of Parker County (CIV-12-0817)

                                           §    April 16, 2015

                                           §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier
                                           Justice Bill Meier